DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/28/2020.
Claims 1-30 are pending of which claims 1, 7, 22 and 27 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is being considered by the examiner.
Claim Objections
Claims 7 and 27 are objected to because of the following informalities:

Regarding claim 7, it is recited “channel state information” in line 10 and “channel state information” in lines 4-5.  It appears that the applicant in line 10 refers to the same “channel state information” as recited in lines 4-5.  If they are the same, please change “channel state information” in line 10 to “said channel state information”.
.

Appropriate correction is required.
Allowable Subject Matter
Claims 1-6 and 22-26 are allowed.
Claims 12, 16, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “determining whether additional information is multiplexed on the physical uplink shared channel based at least in part on determining that at least the portion of the slot comprises the inactive discontinuous reception duration for the UE; and transmitting the multiplexed channel state information and the additional information on the first resources of the physical uplink shared channel based at least in part on determining that the channel state information is multiplexed with the additional information”, as substantially described in independent claim(s) 1 and 22.  These limitations, in combination with the remaining limitations of claim(s) 1 and 22, are not taught nor suggested by the prior art of record.

Claims 2-6 and 23-26 are also allowed because claim 2-6 and 23-26 depend respectively from claim 1 that I indicate above as allowable.

The prior art of record fails to teach “multiplexing the channel state information with the acknowledgement over the second resources for transmitting on the physical uplink shared channel based at least in part on determining that one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in a second portion of the slot comprising an active discontinuous reception duration for the UE, and transmitting the channel state information multiplexed with the acknowledgement on the physical uplink shared channel using the second resources”, as substantially described in independent claim(s) 12.  These limitations, in combination with the remaining limitations of claim(s) 12, are not taught nor suggested by the prior art of record.

determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprises determining whether a first quantity of symbols of the first resources are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE is larger than a second quantity of symbols of the first resources are included in a second portion of the slot comprising an active discontinuous reception duration for the UE”, as substantially described in independent claim(s) 16.  These limitations, in combination with the remaining limitations of claim(s) 16, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “wherein determining whether one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprises: determining a physical transmission time of the slot based at least in part on a timing adjustment of the slot; and determining whether one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE based at least in part on the physical transmission time of the slot”, as substantially described in independent 18.  These limitations, in combination with the remaining limitations of claim(s) 18, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “dropping one or more additional configured transmissions of the channel state information based at least in part on determining that the one or more symbols of the first resources are included in the portion of the slot that comprises the inactive discontinuous reception duration for the UE” as substantially described in independent claim(s) 21.  These limitations, in combination with the remaining limitations of claim(s) 21, are not taught nor suggested by the prior art of record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-10, 13-15, 17, 19-20 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2021/0099902) and in view of Gao et al (CN 112217618 A).
Regarding claims 7 and 27, Takeda’902 discloses a method for wireless communications at a user equipment (UE)(see abs, see fig.14, which shows processor 1001 couple to memory 1002, storage, see para.00245-0247), comprising: 
receiving an indication of first resources associated with a physical uplink control channel for transmitting channel state information in a slot to a base station (see para.0076, which discusses base station transmit RRC signaling as indication that configures a CSI PUCCH resource for transmitting SCI report in a slot 5 to the base station, see para.0083, see para.0164 which discusses SP-SCI reporting on a PUCCH); and 
determining channel state information (see para.0237-0238, determine by performing CSI measurement, see para.0053, 0083).
As discussed above, although Takeda’902 discloses receiving an indication of first resources associated with a physical uplink control channel for transmitting channel state information in a slot to a base station (see para.0076, which discusses base station transmit RRC signaling as indication that configures a CSI PUCCH resource for transmitting SCI report in a slot 5 to the base station, see para.0083, see para.0164 which discusses SP-SCI reporting on a PUCCH), Takeda’902 does not explicitly show the use of “determining whether one or more symbols of the first resources are included in a portion of the slot that is within an inactive discontinuous reception duration for the UE; and  dropping a configured transmission of the channel state information in the slot based at least in part on determining that the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE” as required by present claimed invention.  However, including “determining whether one or more symbols of the first resources are included in a portion of the slot that is within an inactive discontinuous reception duration for the UE; and  dropping a configured transmission of the channel state information in the slot based at least in part on determining that the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE” would have been obvious to one having ordinary skill in the art as evidenced by Gao’618.  
In particular, in the same field of endeavor, Gao’618 teaches the use of determining whether one or more symbols of the first resources are included in a see para.0020-0021, which discusses determined according to whether the specific symbol of the uplink channel carrying CSI in the DRX inactive time, the specific symbol is the start symbol or the end symbol or any symbol of the uplink channel carrying CSI); and  dropping a configured transmission of the channel state information in the slot(see para.0023, which discusses determine that the SCI is not to be reported on the uplink channel carrying the CSI, thus dropping by not reporting CSI) based at least in part on determining that the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE(see para.0023, which discusses determine that the SCI is not to be reported on the uplink channel carrying the CSI, thus dropping by not reporting CSI when the specific symbol is in the DRX inactive time, see para.0021).
In view of the above, having the system of Takeda’902 and then given the well-established teaching of Gao’618, it would have been obvious to one having ordinary skill in the before the effective filling date of the claimed invention to modify the system of Takeda’902 to include “determining whether one or more symbols of the first resources are included in a portion of the slot that is within an inactive discontinuous reception duration for the UE; and  dropping a configured 
Regarding claim 8 and 28, Takeda’902 discloses transmitting, to the base station on a physical uplink shared channel and in the slot, an acknowledgement (see para.0185-0186, which discusses transmission of acknowledgement for the PUSCH, see para.0204) associated with a signal received by the UE (see para.0184, see para.0206).
Regarding claims 9 and 29, as discussed above, although Takeda’902 discloses receiving an indication of first resources associated with a physical uplink control channel for transmitting channel state information in a slot to a base station (see para.0076, which discusses base station transmit RRC signaling as indication that configures a CSI PUCCH resource for transmitting SCI report in a slot 5 to the base station, see para.0083, see para.0164 which discusses SP-SCI reporting on a PUCCH), Takeda’902 does not explicitly show the use of “multiplexing the acknowledgement over second resources of the physical uplink shared channel before transmitting the acknowledgement to the base station” as required by present claimed invention.  However, including “multiplexing the acknowledgement over second resources of the physical uplink shared channel before transmitting the acknowledgement to the base station” would have been obvious to one having ordinary skill in the art as evidenced by Gao’618.  
In particular, in the same field of endeavor, Gao’618 teaches the use of multiplexing the acknowledgement over second resources of the physical uplink shared channel before transmitting the acknowledgement to the base station(see para.0007, which discusses when PUSCH CSI overlap with HARQ-ACK, transfer the HARQ-ACK to the PUSCH carrying CSI for transmission, thus multiplex by transferring the HARQ-ACK to the PUSCH carrying CSI).
In view of the above, having the system of Takeda’902 and then given the well-established teaching of Gao’618, it would have been obvious to one having ordinary skill in the before the effective filling date of the claimed invention to modify the system of Takeda’902 to include “multiplexing the acknowledgement over second resources of the physical uplink shared channel before transmitting the 
Regarding claim 10 and 30, as discussed above, although Takeda’902 discloses receiving an indication of first resources associated with a physical uplink control channel for transmitting channel state information in a slot to a base station (see para.0076, which discusses base station transmit RRC signaling as indication that configures a CSI PUCCH resource for transmitting SCI report in a slot 5 to the base station, see para.0083, see para.0164 which discusses SP-SCI reporting on a PUCCH), Takeda’902 does not explicitly show the use of “dropping the configured transmission of the channel state information comprises excluding the channel state information from being multiplexed over the second resources of the physical uplink shared channel” as required by present claimed invention.  However, including “dropping the configured transmission of the channel state information comprises excluding the channel state information from being multiplexed over the second resources of the physical uplink shared channel” 
In particular, in the same field of endeavor, Gao’618 teaches the use of dropping the configured transmission of the channel state information comprises excluding the channel state information from being multiplexed over the second resources of the physical uplink shared channel(see para.0023, which discusses determine that the SCI is not to be reported on the uplink channel carrying the CSI,, see para.0021, see para.0019, which discusses uplink channel is at least one of the PUCCH and a PUSCH, thus dropping by not reporting/excluding CSI second resources of the physical uplink shared channel).
In view of the above, having the system of Takeda’902 and then given the well-established teaching of Gao’618, it would have been obvious to one having ordinary skill in the before the effective filling date of the claimed invention to modify the system of Takeda’902 to include “dropping the configured transmission of the channel state information comprises excluding the channel state information from being multiplexed over the second resources of the physical uplink shared channel” as taught by Gao’618, since Gao’618 stated in para.0013+ that such a modification would provide an efficient system for ensuring that the terminal and 
Regarding claim 13, As discussed above, although Takeda’902 discloses receiving an indication of first resources associated with a physical uplink control channel for transmitting channel state information in a slot to a base station (see para.0076, which discusses base station transmit RRC signaling as indication that configures a CSI PUCCH resource for transmitting SCI report in a slot 5 to the base station, see para.0083, see para.0164 which discusses SP-SCI reporting on a PUCCH), Takeda’902 does not explicitly show the use of “determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE comprises determining whether a starting symbol of the first resources is included in the portion of the slot comprising the inactive discontinuous reception duration for the UE” as required by present claimed invention.  However, including “determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE 
In particular, in the same field of endeavor, Gao’618 teaches the use of determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE comprises determining whether a starting symbol of the first resources is included in the portion of the slot comprising the inactive discontinuous reception duration for the UE(see para.0020-0021, which discusses determined according to whether the specific symbol of the uplink channel carrying CSI in the DRX inactive time, the specific symbol is the start symbol or the end symbol or any symbol of the uplink channel carrying CSI).
In view of the above, having the system of Takeda’902 and then given the well-established teaching of Gao’618, it would have been obvious to one having ordinary skill in the before the effective filling date of the claimed invention to modify the system of Takeda’902 to include “determining whether the one or more symbols of the first resources associated with the physical uplink control channel 
Regarding claim 14, As discussed above, although Takeda’902 discloses receiving an indication of first resources associated with a physical uplink control channel for transmitting channel state information in a slot to a base station (see para.0076, which discusses base station transmit RRC signaling as indication that configures a CSI PUCCH resource for transmitting SCI report in a slot 5 to the base station, see para.0083, see para.0164 which discusses SP-SCI reporting on a PUCCH), Takeda’902 does not explicitly show the use of “, wherein determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the 
In particular, in the same field of endeavor, Gao’618 teaches the use of , wherein determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE comprises determining whether a starting chip of each of the one or more starting symbols of the first resources is included in the portion of the slot comprising the inactive discontinuous reception duration for the UE (see para.0020-0021, which discusses determined according to whether the specific symbol of the uplink channel carrying CSI in the DRX inactive time, the specific symbol is the start symbol or the end symbol or any symbol of the uplink channel carrying CSI).
In view of the above, having the system of Takeda’902 and then given the well-established teaching of Gao’618, it would have been obvious to one having ordinary skill in the before the effective filling date of the claimed invention to modify the system of Takeda’902 to include “determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE comprises determining whether a starting symbol of the first resources is included in the portion of the slot comprising the inactive discontinuous reception duration for the UE” as taught by Gao’618, since Gao’618 stated in para.0013+ that such a modification would provide an efficient system for ensuring that the terminal and the network side have the same understanding of the CSI transmission in this case when the CSI and other channels have overlapping time domain resources and DRX is configured, so as to ensure the correct transmission of information carried in other upstream channels.
Regarding claim 15, As discussed above, although Takeda’902 discloses receiving an indication of first resources associated with a physical uplink control see para.0076, which discusses base station transmit RRC signaling as indication that configures a CSI PUCCH resource for transmitting SCI report in a slot 5 to the base station, see para.0083, see para.0164 which discusses SP-SCI reporting on a PUCCH), Takeda’902 does not explicitly show the use of determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE comprises determining whether an ending symbol of the first resources is included in the portion of the slot comprising the inactive discontinuous reception duration for the UE” as required by present claimed invention.  However, including determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE comprises determining whether an ending symbol of the first resources is included in the portion of the slot comprising the inactive discontinuous reception duration for the UE” would have been obvious to one having ordinary skill in the art as evidenced by Gao’618.  
In particular, in the same field of endeavor, Gao’618 teaches the use determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot see para.0020-0021, which discusses determined according to whether the specific symbol of the uplink channel carrying CSI in the DRX inactive time, the specific symbol is the start symbol or the end symbol or any symbol of the uplink channel carrying CSI).
In view of the above, having the system of Takeda’902 and then given the well-established teaching of Gao’618, it would have been obvious to one having ordinary skill in the before the effective filling date of the claimed invention to modify the system of Takeda’902 to include “determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE comprises determining whether an ending symbol of the first resources is included in the portion of the slot comprising the inactive discontinuous reception duration for the UE” as taught by Gao’618, since Gao’618 stated in para.0013+ that such a modification would provide an efficient system for ensuring that the terminal and the network side have the same understanding of the CSI transmission in this case when the CSI and other channels have overlapping time domain resources and DRX is configured, so 
Regarding claim 17, As discussed above, although Takeda’902 discloses receiving an indication of first resources associated with a physical uplink control channel for transmitting channel state information in a slot to a base station (see para.0076, which discusses base station transmit RRC signaling as indication that configures a CSI PUCCH resource for transmitting SCI report in a slot 5 to the base station, see para.0083, see para.0164 which discusses SP-SCI reporting on a PUCCH), Takeda’902 does not explicitly show the use of wherein determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprises determining whether one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE based at least in part on a logical transmission time of the slot” as required by present claimed invention.  However, including “wherein determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprises determining whether one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot 
In particular, in the same field of endeavor, Gao’618 teaches the use wherein determining whether the one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprises determining whether one or more symbols of the first resources associated with the physical uplink control channel in the slot are included in the portion of the slot comprising the inactive discontinuous reception duration for the UE based at least in part on a logical transmission time of the slot. (see para.0020-0021, which discusses determined according to whether the specific symbol of the uplink channel carrying CSI in the DRX inactive time, the specific symbol is the start symbol or the end symbol or any symbol of the uplink channel carrying CSI).
In view of the above, having the system of Takeda’902 and then given the well-established teaching of Gao’618, it would have been obvious to one having ordinary skill in the before the effective filling date of the claimed invention to modify the system of Takeda’902 to include “wherein determining whether the one or more symbols of the first resources associated with the physical uplink control 
Regarding claim 19, Takeda’902 discloses wherein the channel state information comprises periodic channel state information or semi-persistent channel state information (see para.0004).
Regarding claim 20, Takeda’902 discloses wherein the indication of the first resources is received via radio resource control signaling (see para.0076, which discusses base station transmit RRC signaling as indication that configures a CSI PUCCH resource for transmitting SCI report in a slot 5 to the base station, see para.0083, see para.0164 which discusses SP-SCI reporting on a PUCCH.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2021/0099902) and in view of Gao et al (CN 112217618 A) and further in view of Young et al( KR20210011282A).
Regarding claim 11, As discussed above, although the combination of Takeda’902 and Gao’618  discloses receiving an indication of first resources associated with a physical uplink control channel for transmitting channel state information in a slot to a base station (Takeda’902, see para.0076, which discusses base station transmit RRC signaling as indication that configures a CSI PUCCH resource for transmitting SCI report in a slot 5 to the base station, see para.0083, see para.0164 which discusses SP-SCI reporting on a PUCCH), the combination of Takeda’902 and Gao’618 does not explicitly show the use of “ comprising determining that the first resources for transmitting the channel state information and third resources for transmitting the acknowledgement on the physical uplink control channel overlap with the second resources of the physical uplink shared channel, wherein multiplexing the acknowledgement is based at least in part on determining that the first resources and the third resources overlap with the second resources” as required by present claimed invention.  However, including “comprising determining that the first resources for transmitting the channel state information and third resources for transmitting the acknowledgement on the physical uplink control channel overlap 
In particular, in the same field of endeavor, Young’282 teaches the use of determining that the first resources for transmitting the channel state information and third resources for transmitting the acknowledgement on the physical uplink control channel overlap with the second resources of the physical uplink shared channel, wherein multiplexing the acknowledgement is based at least in part on determining that the first resources and the third resources overlap with the second resources (see page 26, para. 7, which discusses if the PUCCH transmitted by multiplexing UCI information including at least HARQ-ACK information and the PUSCH transmitted by multiplexing the A-CSI information overlap, the above-described terminal multiplexes only HARQ-ACK information among UCI to obtain a PUSCH. Transmit through, and may not transmit PUCCH).
In view of the above, having the combined system of Takeda’902  and Gao’618 and then given the well-established teaching of Young’282, it would have been obvious to one having ordinary skill in the before the effective filling date of the claimed invention to modify the combined system of Takeda’902  and Gao’618 to include “comprising determining that the first resources for transmitting the channel state information and third resources for transmitting the acknowledgement on the physical uplink control channel overlap with the second resources of the physical uplink shared channel, wherein multiplexing the acknowledgement is based at least in part on determining that the first resources and the third resources overlap with the second resources” as taught by Young’282, since Young’282 stated in para. 6+ that such a modification would provide an improved system for determining and transmitting resources for uplink control information transmission in a wireless communication system.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474